Citation Nr: 0312837	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous disorder, 
claimed as anxiety and post-traumatic stress disorder (PTSD), 
to include as secondary to service-connected duodenal ulcer 
with hiatal hernia.  

(The issue of service connection for a nervous disorder, 
claimed as anxiety and PTSD, to include as secondary to 
service-connected duodenal ulcer with hiatal hernia, will be 
the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1978, with no foreign or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the RO, which found that no new and material evidence had 
been submitted to reopen a claim of service connection for a 
nervous condition.  At that time, the RO cited both a 
previous RO decision dated in October 1999, which found that 
no new and material evidence had been submitted to reopen a 
claim of service connection for a nervous disorder, claimed 
as secondary to service-connected gastrointestinal 
disability, and a December 1979 Board decision which denied 
service connection for a psychiatric disability.  

The veteran's sworn testimony was obtained before the 
undersigned member of the Board sitting at the RO in August 
2002.  A transcript of the Travel Board hearing is located in 
the veteran's VA claims file.  

The Board herein reopens the claim of service connection for 
a nervous disorder, claimed as anxiety and PTSD, to include 
as secondary to service-connected duodenal ulcer with hiatal 
hernia.  As noted on the preceding page, the veteran's claim 
of service connection for a nervous disorder, claimed as 
anxiety and PTSD, to include as secondary to service-
connected duodenal ulcer with hiatal hernia, will be the 
topic of a future Board decision.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
codified at 38 C.F.R. § 20.903.  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to reopen a claim of service connection for a nervous 
disorder, obtained all relevant and available evidence 
identified by the veteran sufficient to reopen the claim, all 
in an effort to assist him in substantiating his petition to 
reopen a claim of service connection.  

2.  An October 1999 RO decision, issued in November 1999, 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for an anxiety 
disorder claimed as secondary to service-connected 
gastrointestinal disability (duodenal ulcer with hiatal 
hernia).  At that time, the RO also cited a December 1979 
Board decision which denied service connection for a 
psychiatric disability.  

3.  Evidence received since the October 1999 RO decision 
includes: medical evidence of both a current psychiatric 
diagnosis of chronic anxiety and PTSD, and medical opinion 
evidence of a nexus relating the current psychiatric 
diagnoses to the veteran's prior service; the additional 
evidence submitted in connection with the claim to reopen is 
more than merely cumulative and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the 
October 1999 RO decision so as to reopen a claim of service 
connection for a nervous disorder, claimed as anxiety and 
post-traumatic stress disorder, to include as secondary to 
service-connected duodenal ulcer with hiatal hernia.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.159, 20.302 and 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  With regard to the petition to reopen a 
claim of service connection, identified VA and private 
treatment records sufficient to reopen the claim were 
obtained at the RO.  Given the instant favorable Board action 
in reopening the claim, the Board finds that VA has met its 
duty to assist.  (As noted above, the reopened claim of 
service connection for a nervous disorder, claimed as anxiety 
and PTSD, to include as secondary to service-connected 
disability, will be the subject of a future Board decision, 
following Board development).  

As to the petition to reopen a claim of service connection, 
VA has also met VCAA's notice requirements: An April 12, 2000 
letter to the veteran, the September 2000 rating decision and 
notice, the November 2000 statement of the case (SOC), and 
the February 2002 supplemental statement of the case (SSOC), 
together gave notice of the elements of VCAA, explaining why 
the evidence submitted to date was then not thought 
sufficient to reopen the previously denied claim on appeal.  
That is, these actions and notices advised the veteran of 
what evidence or information he needed to submit to VA, and 
what evidence VA was to obtain on its own, or in response to 
information provided by the veteran.  Accordingly, both the 
duty to assist and notice provisions of VCAA are met.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board has reopened the claim, as detailed below, but the 
salient point is that the veteran was provided an opportunity 
to give sworn testimony before the undersigned member of the 
Board, and he submitted evidence to reopen his claim on 
appeal.  Given these actions and favorable disposition, the 
Board concludes that further development of the petition to 
reopen would not serve any useful purpose.  

II.  New and Material Evidence to Reopen a claim of Service 
Connection

The veteran and his representative assert that new and 
material evidence has been submitted to reopen a claim of 
service connection for a nervous disorder, claimed as anxiety 
and PTSD, to include as secondary to service-connected 
disability.  The veteran primarily relies on the private 
medical statements of  A. C. Sedlock, Jr., licensed 
psychologist, and M. G. Franz, D.O., dated from 1999 to 2001.  
The Board agrees, as detailed below.  

The veteran's petition was most recently denied at the RO in 
October 1999.  The RO's October 1999 decision is final by 
application of law.  38 U.S.C.A. §§ 7103(a), 7104(a)(b)(West 
2002).  However, VA law also allows for a claim to be 
reopened if new and material evidence is received from the 
last decision denying the claim on any basis.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. §§ 3.156(a), 20.1105 (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

New and material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This does not mean, 
however, that the Board is bound to accept any contradicted 
or previously discredited statements of a veteran, 
particularly including statements of medical nexus or 
etiology.  See, Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

The evidence of record at the time of the final October 1999 
RO decision, as thoroughly detailed in that document, 
included the veteran's service medical records, post-service 
VA medical evidence dated from 1978 to 1999, and the 
veteran's lay statements in support of his petition to reopen 
a claim of service connection.  In pertinent part, the 
service medical records were thought to show no psychiatric 
disability or complaints.  Service connection for duodenal 
ulcer was established by rating decision dated in March 1979, 
based upon post-service VA medical evidence showing the 
condition presently, and with notation that the service 
medical records showed treatment for stomach pain, diagnosed 
as gastroenteritis.  

The March 1979 rating decision also denied a claim of service 
connection for a nervous disorder, and this decision was 
again reached on appeal at the Board in it's December 1979 
decision to deny service connection for a psychiatric 
disability.  

The evidence of record at the time of the October 1999 final 
decision of the RO also included a January 1979 VA 
examination report.  This record shows an initial diagnosis 
of anxiety neurosis, with notation that this was based on the 
"veteran's history" and was of "minimal severity."  At 
that time, the veteran indicated that an inservice physician 
had told him that his stomach ulcers were due to his nerves.  
The veteran also reported that while in the service, he felt 
under pressure, felt tense, and currently continues to worry 
about things, to feel insecure, and wonder if he is doing 
good enough.  Finally, the evidence included the veteran's 
sworn testimony dated in July 1979, wherein he testified as 
to obtaining treatment in service in June 1977 for his 
nervousness due to the pressures of the military and his 
duties as sergeant warehouse chief.  

The evidence of record also included more recent VA treatment 
records, dated from March 1990 to June 1995, showing 
diagnoses of an adjustment disorder with mixed emotional 
features (March 1990) and panic disorder without agoraphobia 
(May 1992 and June 1995).  Private treatment records of 
January 1995 also show treatment for a panic disorder.  
September 1999 and March 2000 medical statements of M. G. 
Franz, D.O., show treatment for anxiety.  A January 2001 
medical statement of Dr. Franz includes his opinion that, 
within a reasonable degree of medical certainty, the 
veteran's chronic anxiety disorder and PTSD were incurred in 
service.  A January 2001 statement of A. C. Sedlock, Jr., 
Licensed Psychologist, shows a diagnosis of PTSD, as defined 
in DSM-IV, and clinical findings supported by the Minnesota 
Multiphase Personality Inventory-2.  

The evidence received or submitted since the RO's October 
1999 decision is new and material evidence in that-for the 
first time of record, the veteran is not only shown to be 
currently diagnosed with a current nervous disorder, 
including anxiety and PTSD presently, but these diagnoses are 
now thought to be due to the veteran's military service.  

Analyzing the above evidence received since the time of the 
October 1999 prior final RO decision, the Board finds that 
the January 2001 medical opinions of Dr. Franz and Sedlock 
offer a medical nexus opinion-for the first time, between 
the veteran's current nervous disorder, whether diagnosed as 
an anxiety disorder or PTSD,  and his prior military career.  
Accordingly, the claim is reopened.  While the Board finds 
that this nexus evidence is sufficient to reopen the claim, a 
grant of service connection for the matter at issue would be 
inappropriate at this time, since additional necessary 
development is indicated.  That is, the veteran was last 
afforded a VA psychiatric examination in June 1995, and since 
his more remote documented clinical history shows an anxiety 
disorder, while his most recent clinical history shows PTSD, 
as defined in DSM-IV and with clinical findings supported by  
Minnesota Multiphase Personality Inventory-2 testing.  





ORDER

New and material evidence has been received to reopen a claim 
of service connection for a nervous disorder, claimed as 
anxiety and PTSD, to include as secondary to service-
connected duodenal ulcer with hiatal hernia, and to this 
limited extent the claim on appeal is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

